EXHIBIT 4.2 Incorporation Number BC0893483 Effective Date October22, 2010 PROVINCE OF BRITISH COLUMBIA BUSINESS CORPORATIONS ACT ARTICLES OF PRETIUM RESOURCES INC. Fasken Martineau DuMoulin LLP Barristers & Solicitors Canada TABLE OF CONTENTS Page PART1 INTERPRETATION 1 Definitions 1 Business Corporations Act Definitions Apply 1 Interpretation Act Applies 1 Conflict in Definitions 1 Conflict Between Articlesand Legislation 1 PART2 SHARES AND SHARE CERTIFICATES 1 Authorized Share Structure 1 Form of Share Certificate 1 Right to Share Certifi`cate or Acknowledgement 2 Sending of Share Certificate 2 Replacement of Worn Out or Defaced Certificate 2 Replacement of Lost, Stolen or Destroyed Certificate 2 Splitting Share Certificates 2 Certificate Fee 2 Recognition of Trusts 2 PART3 ISSUE OF SHARES 3 Directors Authorized to Issue Shares 3 Commissions and Discounts 3 Brokerage 3 Conditions of Issue 3 Warrants, Options and Rights 3 Fractional Shares 3 PART4 SHARE REGISTERS 3 Central Securities Register 3 Branch Registers 3 Appointment of Agents 3 Closing Register 4 PART5 SHARE TRANSFERS 4 Recording or Registering Transfer 4 Form of Instrument of Transfer 4 Transferor Remains Shareholder 4 Signing of Instrument of Transfer 4 Enquiry as to Title Not Required 4 Transfer Fee 4 PART6 TRANSMISSION OF SHARES 4 Legal Personal Representative Recognized on Death 4 Rights of Legal Personal Representative 5 i PART7 PURCHASE OF SHARES 5 Company Authorized to Purchase Shares 5 Purchase When Insolvent 5 Sale and Voting of Purchased Shares 5 PART8 BORROWING POWERS 5 Powers of Directors 5 Terms of Debt Instruments 5 Delegation by Directors 6 PART9 ALTERATIONS 6 Alteration of Authorized Share Structure 6 Special Rights and Restrictions 6 Change of Name 6 Alterations to Articles 6 Alterations to Notice of Articles 6 PART10 MEETINGS OF SHAREHOLDERS 7 Annual General Meetings 7 Resolution Instead of Annual General Meeting 7 Calling of Shareholder Meetings 7 Location of Shareholder Meetings 7 Notice for Meetings of Shareholders 7 Record Date for Notice 7 Record Date for Voting 7 Failure to Give Notice and Waiver of Notice 7 Notice of Special Business at Meetings of Shareholders 8 PART11 PROCEEDINGS AT MEETINGS OF SHAREHOLDERS 8 Special Business 8 Special Majority 8 Quorum 8 One Shareholder MayConstitute Quorum 9 Meetings by Telephone or Other Communications Medium 9 Other Persons MayAttend 9 Requirement of Quorum 9 Lack of Quorum 9 Lack of Quorum at Succeeding Meeting 9 Chair 9 Selection of Alternate Chair 9 Adjournments 10 Notice of Adjourned Meeting 10 Decisions by Show of Hands or Poll 10 Declaration of Result 10 Motion Need Not Be Seconded 10 Casting Vote 10 Manner of Taking a Poll 10 Demand for a Poll on Adjournment 10 Chair Must Resolve Dispute 10 Casting of Votes 10 ii Demand for Poll 10 Demand for a Poll Not to Prevent Continuation of Meeting 11 Retention of Ballots and Proxies 11 PART12 VOTES OF SHAREHOLDERS 11 Number of Votes by Shareholder or by Shares 11 Votes of Persons in Representative Capacity 11 Votes by Joint Shareholders 11 Legal Personal Representatives as Joint Shareholders 11 Representative of a Corporate Shareholder 11 Proxy Provisions Do Not Apply to All Companies 12 Appointment of Proxy Holder 12 Alternate Proxy Holders 12 When Proxy Holder Need Not Be Shareholder 12 Deposit of Proxy 12 Validity of Proxy Vote 12 Form of Proxy 13 Revocation of Proxy 13 Revocation of Proxy Must Be Signed 13 Production of Evidence of Authority to Vote 13 PART13 DIRECTORS 13 Number of Directors 13 Change in Number of Directors 14 Directors’ Acts Valid Despite Vacancy 14 Qualifications of Directors 14 Remuneration of Directors 14 Reimbursement of Expenses of Directors 14 Special Remuneration for Directors 14 Gratuity, Pension or Allowance on Retirement of Director 14 PART14 ELECTION AND REMOVAL OF DIRECTORS 14 Election at Annual General Meeting 14 Consent to be a Director 15 Failure to Elect or Appoint Directors 15 Places of Retiring Directors Not Filled 15 Directors MayFill Casual Vacancies 15 Remaining Directors Power to Act 15 Shareholders MayFill Vacancies 15 Additional Directors 16 Ceasing to be a Director 16 Removal of Director by Shareholders 16 Removal of Director by Directors 16 PART15 POWERS AND DUTIES OF DIRECTORS 16 Powers of Management 16 Appointment of Attorney of Company 16 PART16 DISCLOSURE OF INTEREST OF DIRECTORS 17 Obligation to Account for Profits 17 iii Restrictions on Voting by Reason of Interest 17 Interested Director Counted in Quorum 17 Disclosure of Conflict of Interest or Property 17 Director Holding Other Office in the Company 17 No Disqualification 17 Professional Services by Director or Officer 17 Director or Officer in Other Corporations 17 PART17 PROCEEDINGS OF DIRECTORS 17 Meetings of Directors 17 Voting at Meetings 17 Chair of Meetings 17 Meetings by Telephone or Other Communications Medium 18 Calling of Meetings 18 Notice of Meetings 18 When Notice Not Required 18 Meeting Valid Despite Failure to Give Notice 18 Waiver of Notice of Meetings 18 Quorum 18 Validity of Acts Where Appointment Defective 18 Consent Resolutions in Writing 19 PART18 EXECUTIVE AND OTHER COMMITTEES 19 Appointment and Powers of Executive Committee 19 Appointment and Powers of Other Committees 19 Obligations of Committee 19 Powers of Board 19 Committee Meetings 20 PART19 OFFICERS 20 Appointment of Officers 20 Functions, Duties and Powers of Officers 20 Qualifications 20 Remuneration 20 PART20 INDEMNIFICATION 20 Definitions 20 Mandatory Indemnification of Directors and Former Directors 21 Indemnification of Other Persons 21 Non-Compliance with Business Corporations Act 21 Company MayPurchase Insurance 21 PART21 DIVIDENDS 21 Payment of Dividends Subject to Special Rights 21 Declaration of Dividends 21 No Notice Required 22 Record Date 22 Manner of Paying Dividend 22 Settlement of Difficulties 22 When Dividend Payable 22 iv Dividends to be Paid in Accordance with Number of Shares 22 Receipt by Joint Shareholders 22 Dividend Bears No Interest 22 Fractional Dividends 22 Payment of Dividends 22 Capitalization of Surplus 22 PART22 DOCUMENTS, RECORDS AND REPORTS 23 Recording of Financial Affairs 23 Inspection of Accounting Records 23 Remuneration of Auditors 23 PART23 NOTICES 23 Method of Giving Notice 23 Deemed Receipt 24 Certificate of Sending 24 Notice to Joint Shareholders 24 Notice to Trustees 24 PART24 SEAL 24 Who MayAttest Seal 24 Sealing Copies 24 Mechanical Reproduction of Seal 25 PART25 PROHIBITIONS 25 Definitions 25 Application 25 Consent Required for Transfer of Shares or Designated Securities 25 PART26 SPECIAL RIGHTS AND RESTRICTIONS ATTACHED TO THE COMMON SHARES 25 Voting 25 Dividends 26 Dissolution 26 PART27 SPECIAL RIGHTS AND RESTRICTIONS ATTACHED TO THE PREFERRED SHARES 26 Issuable in Series 26 PART28 SPECIAL RIGHTS AND RESTRICTIONS ATTACHED TO THE FIRST SERIES OF PREFERRED SHARES 27 Definitions 27 Non-Cumulative Dividends 27 Priority on Winding-Up 27 Retraction at Option of Holder 28 Voting 29 Conversion of Series A Preferred shares 29 Part 28 as Amended and Restated as of November 4, 2010 v PROVINCE OF BRITISH COLUMBIA BUSINESS CORPORATIONS ACT ARTICLES OF PRETIUM RESOURCES INC. (the “Company”) Incorporation Number BC0893483 Effective Date October22, 2010 PART1 INTERPRETATION 1.1Definitions. Without limiting Article 1.2, in these articles, unless the context requires otherwise: “adjourned meeting” means the meeting to which a meeting is adjourned under Article11.8 or 11.12; “board”, “board of directors” and “directors” mean the directors or sole director of the Company for the time being and include a committee or other delegate, direct or indirect, of the directors or director; “Business Corporations Act” means the Business Corporations Act, S.B.C. 2002, c.57 as amended, restated or replaced from time to time, and includes its regulations; “Interpretation Act” means the Interpretation Act, R.S.B.C. 1996, c. 238; “legal personal representative” means the personal or other legal representative of the shareholder; “seal” means the seal of the Company, if any. 1.2Business Corporations Act Definitions Apply.The definitions in the Business Corporations Act apply to these articles. 1.3Interpretation Act Applies.The Interpretation Act applies to the interpretation of these articles as if these articles were an enactment. 1.4Conflict in Definitions.If there is a conflict between a definition in the Business Corporations Act and a definition or rule in the Interpretation Act relating to a term used in these articles, the definition in the Business Corporations Act will prevail in relation to the use of the term in these articles. 1.5Conflict Between Articlesand Legislation.If there is a conflict between these articles and the Business Corporations Act, the Business Corporations Act will prevail. PART2 SHARES AND SHARE CERTIFICATES 2.1Authorized Share Structure. The authorized share structure of the Company consists of shares of the class or classes and series, if any, described in the Notice of Articles of the Company. 2.2Form of Share Certificate.Each share certificate issued by the Company must comply with, and be signed as required by, the Business Corporations Act. 1 2.3Right to Share Certificate or Acknowledgement. Each shareholder is entitled, without charge, to: (a) one certificate representing the share or shares of each class or series of shares registered in the shareholder’s name; or (a) one certificate representing the share or shares of each class or series of shares registered in the shareholder’s name; or (b) a non-transferable written acknowledgment of the shareholder’s right to obtain such a share certificate, provided that in respect of a share held jointly by several persons, the Company is not bound to issue more than one share certificate or acknowledgement and delivery of a share certificate or acknowledgment for a share to one of several joint shareholders or to one of the shareholders’ duly authorized agents will be sufficient delivery to all.The Company may refuse to register more than three persons as joint holders of a share. 2.4Sending of Share Certificate.Any share certificate or non-transferable written acknowledgment of the shareholder’s right to obtain such a share certificate to which a shareholder is entitled may be sent to the shareholder by mail at the shareholders’ registered address, and neither the Company nor any agent is liable for any loss to the shareholder because the share certificate or acknowledgment sent is lost in the mail or stolen. 2.5Replacement of Worn Out or Defaced Certificate.If the board of directors, or any officer or agent designated by the directors, is satisfied that a share certificate is worn out or defaced, they must, on production to them of the certificate and on such other terms, if any, as they think fit: (a) order the certificate to be cancelled; and (b) issue a replacement share certificate. 2.6Replacement of Lost, Stolen or Destroyed Certificate.If a share certificate is lost, stolen or destroyed, a replacement share certificate must be issued to the person entitled to that certificate if the board of directors, or any officer or agent designated by the directors, receives: (a) proof satisfactory to them that the certificate is lost, stolen or destroyed; and (b) any indemnity the board of directors, or any officer or agent designated by the directors, considers adequate. 2.7Splitting Share Certificates.If a shareholder surrenders a share certificate to the Company with a written request that the Company issue in the shareholder’s name two or more certificates, each representing a specified number of shares and in the aggregate representing the same number of shares as the certificate so surrendered, the Company must cancel the surrendered certificate and issue replacement share certificates in accordance with that request.The Company may refuse to issue a certificate with respect to a fraction of a share. 2.8Certificate Fee.There must be paid to the Company, in relation to the issue of any share certificate under Articles2.5, 2.6 or 2.7, the amount, if any and which must not exceed the amount prescribed under the Business Corporations Act, determined by the directors. 2.9Recognition of Trusts.Except as required by law or statute or these Articles, no person will be recognized by the Company as holding any share upon any trust, and the Company is not bound by or compelled in any way to recognize (even when having notice thereof) any equitable, contingent, future or partial interest in any share or fraction of a share or (except as by law or statute or these Articlesprovided or as ordered by a court of competent jurisdiction) any other rights in respect of any share except an absolute right to the entirety thereof in the shareholder. 2 PART3 ISSUE OF SHARES 3.1Directors Authorized to Issue Shares.Subject to the Business Corporations Act and the rights of the holders of issued shares of the Company, the directors may issue, allot, sell or otherwise dispose of the unissued shares, and previously issued shares that are subject to reissuance or held by the Company, whether with par value or without par value, at the times, to the persons, including directors, in the manner, on the terms and conditions and for the issue prices (including any premium at which shares may be issued) that the directors, in their absolute discretion, may determine. The issue price for a share with par value must be equal to or greater than the par value of the share. 3.2Commissions and Discounts.The directors may, at any time, authorize the Company to pay a reasonable commission orallow a reasonable discount to any person in consideration of that person purchasing or agreeing to purchase shares of the Company from the Company or any other person or procuring or agreeing to procure purchasers for shares of the Company. 3.3Brokerage.The directors may authorize the Company to pay such brokerage fee or other consideration as may be lawful for or in connection with the sale or placement of its securities. 3.4Conditions of Issue.Except as provided for by the Business Corporations Act, no share may be issued until it is fully paid.A share is fully paid when: (a) consideration is provided to the Company for the issue of the share by one or more of the following: (i) past services performed for the Company; (ii) property; or (iii) money; and (b) the value of the consideration received by the Company equals or exceeds the issue price set for the share under Article3.1. 3.5Warrants, Options and Rights.Subject to the Business Corporations Act, the Company may issue warrants, options and rights upon such terms and conditions as the directors determine, which warrants, options and rights may be issued alone or in conjunction with debentures, debenture stock, bonds, shares or any other securities issued or created by the Company from time to time. 3.6Fractional Shares.A person holding a fractional share does not have, in relation to the fractional share, the rights of a shareholder in proportion to the fraction of the share held. PART4 SHARE REGISTERS 4.1Central Securities Register.As required by and subject to the Business Corporations Act, the Company must maintain in British Columbia a central securities register. 4.2Branch Registers.In addition to the central securities register, the Company may maintain branch securities registers. 4.3Appointment of Agents.The directors may, subject to the Business Corporations Act, appoint an agent to maintain the central securities register and any branch securities registers.The directors may also appoint one or more agents, including the agent which keeps the central securities register, as transfer agent for its shares or any class or series of its shares, as the case may be, and the same or another agent as registrar for its shares or such class or series of its shares, as the case may be.The directors may terminate such appointment of any agent at any time and may appoint another agent in its place. 3 4.4Closing Register.The Company must not at any time close its central securities register. PART5 SHARE TRANSFERS 5.1Recording or Registering Transfer.Except to the extent that the Business Corporations Act otherwise provides, a transfer of a share of the Company must not be recorded or registered unless: (a) a duly signed instrument of transfer in respect of the share has been received by the Company; (b) if a share certificate has been issued by the Company in respect of the share to be transferred, that share certificate has been surrendered to the Company; and (c) if a non-transferable written acknowledgment of the shareholder’s right to obtain a share certificate has been issued by the Company in respect of the share to be transferred, that acknowledgment has been surrendered to the Company. 5.2Form of Instrument of Transfer.The instrument of transfer in respect of any share of the Company must be either in the form, if any, on the back of the Company’s share certificates or in any other form that may be approved by the directors from time to time. 5.3Transferor Remains Shareholder.Except to the extent that the Business Corporations Act otherwise provides, the transferor of shares is deemed to remain the holder of the shares until the name of the transferee is entered in a securities register of the Company in respect of the transfer. 5.4Signing of Instrument of Transfer.If a shareholder, or his or her duly authorized attorney, signs an instrument of transfer in respect of shares registered in the name of the shareholder, the signed instrument of transfer constitutes a complete and sufficient authority to the Company and its directors, officers and agents to register the number of shares specified in the instrument of transfer, or, if no number is specified, all the shares represented by share certificates deposited with the instrument of transfer: (a) in the name of the person named as transferee in that instrument of transfer; or (b) if no person is named as transferee in that instrument of transfer, in the name of the person on whose behalf the share certificate is deposited for the purpose of having the transfer registered. 5.5Enquiry as to Title Not Required.Neither the Company nor any director, officer or agent of the Company is bound to inquire into the title of the person named in the instrument of transfer as transferee or, if no person is named as transferee in the instrument of transfer, of the person on whose behalf the instrument is deposited for the purpose of having the transfer registered or is liable for any claim related to registering the transfer by the shareholder or by any intermediate owner or holder of the shares, of any interest in the shares, of any share certificate representing such shares or of any written acknowledgment of a right to obtain a share certificate for such shares. 5.6Transfer Fee.There must be paid to the Company, in relation to the registration of any transfer, the amount determined by the directors. PART6 TRANSMISSION OF SHARES 6.1Legal Personal Representative Recognized on Death. In the case of the death of a shareholder, the legal personal representative, or if the shareholder was a joint holder, the surviving joint holder, will be the only person recognized by the Company as having any title to the shareholder’s interest in the shares. Before recognizing a person as a legal personal representative, the directors may require proof of appointment by a court of competent jurisdiction, a grant of letters probate, letters of administration or such other evidence or documents as the directors consider appropriate. 4 6.2Rights of Legal Personal Representative.The legal personal representative has the same rights, privileges and obligations that attach to the shares held by the shareholder, including the right to transfer the shares in accordance with these Articles, provided the documents required by the Business Corporations Act and the directors have been deposited with the Company. PART7 PURCHASE OF SHARES 7.1Company Authorized to Purchase Shares.Subject to the special rights and restrictions attached to any class or series of shares and the Business Corporations Act, the Company may, if authorized by the directors, purchase or otherwise acquire any of its shares at the price and on the terms specified in such resolution. 7.2Purchase When Insolvent.The Company must not make a payment or provide any other consideration to purchase or otherwise acquire any of its shares if there are reasonable grounds for believing that: (a) the Company is insolvent; or (b) making the payment or providing the consideration would render the Company insolvent. 7.3Sale and Voting of Purchased Shares.If the Company retains a share redeemed, purchased or otherwise acquired by it, the Company may sell, gift or otherwise dispose of the share, but, while such share is held by the Company, it: (a) is not entitled to vote the share at a meeting of its shareholders; (b) must not pay a dividend in respect of the share; and (c) must not make any other distribution in respect of the share. PART8 BORROWING POWERS 8.1Powers of Directors.The Company, if authorized by the directors, may from time to time: (a) borrow money in the manner and amount, on the security, from the sources and on the terms and conditions that the directors consider appropriate; (b) issue bonds, debentures and other debt obligations either outright or as security for any liability or obligation of the Company or any other person; (c) guarantee the repayment of money by any other person or the performance of any obligation of any other person; and (d) mortgage or charge, whether by way of specific or floating charge, or give other security on the whole or any part of the present and future undertaking of the Company. 8.2Terms of Debt Instruments.Any bonds, debentures or other debt obligations of the Company may be issued at a discount, premium or otherwise, and with any special privileges on the redemption, surrender, drawing, allotment of or conversion into or exchange for shares or other securities, attending and voting at general meetings of the Company, appointment of directors or otherwise, and may by their terms be assignable free from any equities between the Company and the person to whom they were issued or any subsequent holder, all as the directors may determine. 5 8.3Delegation by Directors.For greater certainty, the powers of the directors under this Part8 may be exercised by a committee or other delegate, direct or indirect, of the board authorized to exercise such powers. PART9 ALTERATIONS 9.1Alteration of Authorized Share Structure.Subject to Article9.2 and the Business Corporations Act,the Company may by special resolution: (a) create one or more classes or series of shares or, if none of the shares of a class or series of shares is allotted or issued, eliminate that class or series of shares; (b) increase, reduce or eliminate the maximum number of shares that the Company is authorized to issue out of any class or series of shares or establish a maximum number of shares that the Company is authorized to issue out of any class or series of shares for which no maximum is established; (c) subdivide or consolidate all or any of its unissued, or fully paid issued, shares; (d) if the Company is authorized to issue shares of a class of shares with par value: (i) decrease the par value of those shares; or (ii) if none of the shares of that class of shares is allotted or issued, increase the par value of those shares; (e) change all or any of its unissued, or fully paid issued, shares with par value into shares without par value or any of its unissued shares without par value into shares with par value; (f) alter the identifying name of any of its shares; or (g) otherwise alter its shares or authorized share structure when required or permitted to do so by the Business Corporations Act. 9.2Special Rights and Restrictions.Subject to the Business Corporations Act,the Company may by special resolution: (a) create special rights or restrictions for, and attach those special rights or restrictions to, the shares of any class or series of shares, whether or not any or all of those shares have been issued; or (b) vary or delete any special rights or restrictions attached to the shares of any class or series of shares, whether or not any or all of those shares have been issued. 9.3Change of Name.The Company may by directors resolution authorize an alteration of its Notice of Articlesin order to change its name. 9.4Alterations to Articles.If the Business Corporations Act does not specify the type of resolution and these Articlesdo not specify another type of resolution, the Company may by special resolution alter these Articles. 9.5Alterations to Notice of Articles.If the Business Corporations Act does not specify the type of resolution and these Articlesdo not specify another type of resolution, the Company may by special resolution alter its Notice of Articles. 6 PART10 MEETINGS OF SHAREHOLDERS 10.1 Annual General Meetings.Unless an annual general meeting is deferred or waived in accordance with the Business Corporations Act,the Company must hold an annual general meeting, for the first time, not more than 18 months after the date on which it was recognized, and after its first annual reference date, at least once in each calendar year and not more than 15 months after the annual reference date for the preceding calendar year at such date, time and location as may be determined by the directors. 10.2 Resolution Instead of Annual General Meeting.If all of the shareholders who are entitled to vote at an annual general meeting consent by a unanimous resolution under the Business Corporations Act to all of the business that is required to be transacted at that annual general meeting, the annual general meeting is deemed to have been held on the date of the unanimous resolution.The shareholders must, in any unanimous resolution passed under this Article10.2, select as the Company’s annual reference date a date that would be appropriate for the holding of the applicable annual general meeting. 10.3 Calling of Shareholder Meetings.The directors may, whenever they think fit, call a meeting of shareholders. 10.4 Location of Shareholder Meetings.The directors may, by director’s resolution, approve a location outside of British Columbia for the holding of a meeting of shareholders. 10.5 Notice for Meetings of Shareholders.The Company must send notice of the date, time and location of any meeting of shareholders, in the manner provided in these Articles, or in such other manner, if any, as may be prescribed by ordinary resolution (whether previous notice of the resolution has been given or not), to each shareholder entitled to attend the meeting, to each director and to the auditor of the Company, unless these Articlesotherwise provide, at least the following number of days before the meeting: (a) if and for so long as the Company is a public company, 21 days; and (b) otherwise, 10 days. 10.6 Record Date for Notice.The directors may set a date as the record date for the purpose of determining shareholders entitled to notice of any meeting of shareholders.The record date must not precede the date on which the meeting is to be held by more than two months or, in the case of a general meeting requisitioned by shareholders under the Business Corporations Act,by more than four months.The record date must not precede the date on which the meeting is held by fewer than: (a) if and for so long as the Company is a public company, 21 days; and (b) otherwise, 10 days. If no record date is set, the record date is 5 p.m. on the day immediately preceding the first date on which the notice is sent or, if no notice is sent, the beginning of the meeting. 10.7 Record Date for Voting.The directors may set a date as the record date for the purpose of determining shareholders entitled to vote at any meeting of shareholders.The record date must not precede the date on which the meeting is to be held by more than two months or, in the case of a general meeting requisitioned by shareholders under the Business Corporations Act, by more than four months.If no record date is set, the record date is 5 p.m. on the day immediately preceding the first date on which the notice is sent or, if no notice is sent, the beginning of the meeting. 10.8 Failure to Give Notice and Waiver of Notice.The accidental omission to send notice of any meeting to, or the non-receipt of any notice by, any of the persons entitled to receive notice does not invalidate any proceedings at that meeting.Any person entitled to receive notice of a meeting of shareholders may, in writing or otherwise, waive or reduce the period of notice of such meeting. 7 10.9 Notice of Special Business at Meetings of Shareholders.If a meeting of shareholders is to consider special business within the meaning of Article11.1, the notice of meeting must: (a) state the general nature of the special business; and (b) if the special business includes considering, approving, ratifying, adopting or authorizing any document or the signing of or giving of effect to any document, have attached to it a copy of the document or state that a copy of the document will be available for inspection by shareholders: (i) at the Company’s records office, or at such other reasonably accessible location in British Columbia as is specified in the notice; and (ii) during statutory business hours on any one or more specified days before the day set for the holding of the meeting. PART11 PROCEEDINGS AT MEETINGS OF SHAREHOLDERS 11.1 Special Business.At a meeting of shareholders, the following business is special business: (a) at a meeting of shareholders that is not an annual general meeting, all business is special business except business relating to the conduct of or voting at the meeting; (b) at an annual general meeting, all business is special business except for the following: (i) business relating to the conduct of, or voting at, the meeting; (ii) consideration of any financial statements of the Company presented to the meeting; (iii) consideration of any reports of the directors or auditor; (iv) the setting or changing of the number of directors; (v) the election or appointment of directors; (vi) the appointment of an auditor; (vii) business arising out of a report of the directors not requiring the passing of a special resolution or an exceptional resolution; and (viii) any other business which, under these Articlesor the Business Corporations Act, may be transacted at a meeting of shareholders without prior notice of the business being given to the shareholders. 11.2 Special Majority.The majority of votes required for the Company to pass a special resolution at a meeting of shareholders is two-thirds of the votes cast on the resolution. 11.3 Quorum.Subject to the special rights and restrictions attached to the shares of any class or series of shares, the quorum for the transaction of business at a meeting of shareholders is two persons who are, or who represent by proxy, shareholders who, in the aggregate, hold at least 5% of the issued shares entitled to be voted at the meeting. 8 11.4 One Shareholder MayConstitute Quorum.If there is only one shareholder entitled to vote at a meeting of shareholders: (a) the quorum is one person who is, or who represents by proxy, that shareholder; and (b) that shareholder, present in person or by proxy, may constitute the meeting. 11.5 Meetings by Telephone or Other Communications Medium.A shareholder or proxy holder who is entitled to participate in, including vote at, a meeting of shareholders may participate in person or by telephone or other communications medium if all shareholders and proxy holders participating in the meeting, whether in person or by telephone or other communications medium, are able to communicate with each other.A shareholder who participates in a meeting in a manner contemplated by this Article11.5 is deemed for all purposes of the Business Corporations Act and these Articlesto be present at the meeting and to have agreed to participate in that manner.Nothing in this Article11.5 obligates the Company to take any action or provide any facility to permit or facilitate the use of any communications mediums at a meeting of shareholders. 11.6 Other Persons MayAttend.The directors, the president (if any), the secretary (if any), the assistant secretary (if any), any lawyer for the Company, the auditor of the Company and any other persons invited by the directors are entitled to attend any meeting of shareholders, but if any of those persons does attend a meeting of shareholders, that person is not to be counted in the quorum, and is not entitled to vote at the meeting, unless that person is a shareholder or proxy holder entitled to vote at the meeting. 11.7 Requirement of Quorum.No business, other than the election of a chair of the meeting and the adjournment of the meeting, may be transacted at any meeting of shareholders unless a quorum of shareholders entitled to vote is present at the commencement of the meeting. 11.8 Lack of Quorum.If, within one-half hour from the time set for the holding of a meeting of shareholders, a quorum is not present: (a) in the case of a general meeting convened by requisition of shareholders, the meeting is dissolved; and (b) in the case of any other meeting of shareholders, the meeting stands adjourned to the same day in the next week at the same time and place, or at such other date, time or location as the chair specifies on the adjournment. 11.9 Lack of Quorum at Succeeding Meeting.If, at the meeting to which the first meeting referred to in Article11.8(b) was adjourned, a quorum is not present within one-half hour from the time set for the holding of the meeting the person or persons present and being, or representing by proxy, one or more shareholders entitled to attend and vote at the meeting constitute a quorum. 11.10 Chair.The following individual is entitled to preside as chair at a meeting of shareholders: (a) the chair of the board, if any; and (b) if the chair of the board is absent or unwilling to act as chair of the meeting, the president, if any. 11.11 Selection of Alternate Chair.If, at any meeting of shareholders, there is no chair of the board or president present within 15 minutes after the time set for holding the meeting, or if the chair of the board and the president are unwilling to act as chair of the meeting, or if the chair of the board and the president have advised the secretary, if any, or any director present at the meeting, that they will not be present at the meeting, the directors present must choose one of their number to be chair of the meeting or if all of the directors present decline to take the chair or fail to so choose or if no director is present, the shareholders entitled to vote at the meeting who are present in person or by proxy may choose any person present at the meeting to chair the meeting. 9 11.12 Adjournments.The chair of a meeting of shareholders may, and if so directed by the meeting must, adjourn the meeting from time to time and from place to place, but no business may be transacted at any adjourned meeting other than the business left unfinished at the meeting from which the adjournment took place. 11.13 Notice of Adjourned Meeting.It is not necessary to give any notice of an adjourned meeting or of the business to be transacted at an adjourned meeting of shareholders except that, when a meeting is adjourned for 30 days or more, notice of the adjourned meeting must be given as in the case of the original meeting. 11.14 Decisions by Show of Hands or Poll.Subject to the Business Corporations Act, every motion put to a vote at a meeting of shareholders will be decided on a show of hands unless a poll, before or on the declaration of the result of the vote by show of hands, is directed by the chair or demanded by at least one shareholder entitled to vote who is present in person or by proxy. 11.15 Declaration of Result.The chair of a meeting of shareholders must declare to the meeting the decision on every question in accordance with the result of the show of hands or the poll, as the case may be, and that decision must be entered in the minutes of the meeting.A declaration of the chair that a resolution is carried by the necessary majority or is defeated is, unless a poll is directed by the chair or demanded under Article11.4, conclusive evidence without proof of the number or proportion of the votes recorded in favour of or against the resolution. 11.16 Motion Need Not Be Seconded.No motion proposed at a meeting of shareholders need be seconded unless the chair of the meeting rules otherwise, and the chair of any meeting of shareholders is entitled to propose or second a motion. 11.17 Casting Vote.In case of an equality of votes, the chair of a meeting of shareholders does not, either on a show of hands or on a poll, have a second or casting vote in addition to the vote or votes to which the chair may be entitled as a shareholder. 11.18 Manner of Taking a Poll.Subject to Article11.19, if a poll is duly demanded at a meeting of shareholders: (a) the poll must be taken: (i) at the meeting, or within seven days after the date of the meeting, as the chair of the meeting directs; and (ii) in the manner, at the time and at the place that the chair of the meeting directs; (b) the result of the poll is deemed to be a resolution of and passed at the meeting at which the poll is demanded; and (c) the demand for the poll may be withdrawn by the person who demanded it. 11.19 Demand for a Poll on Adjournment.A poll demanded at a meeting of shareholders on a question of adjournment must be taken immediately at the meeting. 11.20 Chair Must Resolve Dispute.In the case of any dispute as to the admission or rejection of a vote given on a poll, the chair of the meeting must determine the dispute, and his or her determination made in good faith is final and conclusive. 11.21 Casting of Votes.On a poll, a shareholder entitled to more than one vote need not cast all the votes in the same way. 11.22 Demand for Poll.No poll may be demanded in respect of the vote by which a chair of a meeting of shareholders is elected. 10 11.23 Demand for a Poll Not to Prevent Continuation of Meeting.The demand for a poll at a meeting of shareholders does not, unless the chair of the meeting so rules, prevent the continuation of a meeting for the transaction of any business other than the question on which a poll has been demanded. 11.24 Retention of Ballots and Proxies.The Company must, for at least three months after a meeting of shareholders, keep each ballot cast on a poll and each proxy voted at the meeting, and, during that period, make them available for inspection during statutory business hours by any shareholder or proxy holder entitled to vote at the meeting.At the end of such three month period, the Company may destroy such ballots and proxies. PART12 VOTES OF SHAREHOLDERS 12.1 Number of Votes by Shareholder or by Shares.Subject to any special rights or restrictions attached to any shares and to the restrictions imposed on joint registered holders of shares under Article12.3: (a) on a vote by show of hands, every person present who is a shareholder or proxy holder and entitled to vote at the meeting has one vote, and (b) on a poll, every shareholder entitled to vote has one vote in respect of each share entitled to be voted on the matter and held by that shareholder and may exercise that vote either in person or by proxy. 12.2 Votes of Persons in Representative Capacity.A person who is not a shareholder may vote at a meeting of shareholders, whether on a show of hands or on a poll, and may appoint a proxy holder to act at the meeting, if, before doing so, the person satisfies the chair of the meeting, or the directors, that the person is the legal personal representative or a trustee in bankruptcy for a shareholder who is entitled to vote at the meeting. 12.3 Votes by Joint Shareholders.If there are joint shareholders registered in respect of any share: (a) any one of the joint shareholders may vote at any meeting, either personally or by proxy, in respect of the share as if that joint shareholder were solely entitled to it; or (b) if more than one of the joint shareholders is present at any meeting, personally or by proxy, and more than one of them votes in respect of that share, then only the vote of the joint shareholder present whose name stands first on the central securities register in respect of the share will be counted. 12.4 Legal Personal Representatives as Joint Shareholders.Two or more legal personal representatives of a shareholder in whose sole name any share is registered are, for the purposes of Article12.3, deemed to be joint shareholders. 12.5 Representative of a Corporate Shareholder.If a corporation that is not a subsidiary of the Company is a shareholder, that corporation may appoint a person to act as its representative at any meeting of shareholders of the Company, and: (a) for that purpose, the instrument appointing a representative must: (i) be received at the registered office of the Company or at any other place specified, in the notice calling the meeting, for the receipt of proxies, at least the number of business days specified in the notice for the receipt or proxies or, if no number is specified, two days before the day set for the holding of the meeting; or (ii) be provided, at the meeting, to the chair of the meeting or to a person designated by the chair of the meeting; and 11 (b) if a representative is appointed under this Article12.5: (i) the representative is entitled to exercise in respect of and at that meeting the same rights on behalf of the corporation that the representative represents as that corporation could exercise if it were a shareholder who is an individual, including, without limitation, the right to appoint a proxy holder; and (ii) the representative, if present at the meeting, is to be counted for the purpose of forming a quorum and is deemed to be a shareholder present in person at the meeting. Evidence of the appointment of any such representative may be sent to the Company by written instrument, fax or any other method of transmitting legibly recorded messages. 12.6 Proxy Provisions Do Not Apply to All Companies.Articles12.7 and 12.9 do not apply to the Company if and for so long as it is a public company. 12.7 Appointment of Proxy Holder.Every shareholder of the Company, including a corporation that is a shareholder but not a subsidiary of the Company, entitled to vote at a meeting of shareholders of the Company may, by proxy, appoint one or more (but not more than five) proxy holders to attend and act at the meeting in the manner, to the extent and with the powers conferred by the proxy. 12.8 Alternate Proxy Holders.A shareholder may appoint one or more alternate proxy holders to act in the place of an absent proxy holder. 12.9 When Proxy Holder Need Not Be Shareholder.A person must not be appointed as a proxy holder unless the person is a shareholder, although a person who is not a shareholder may be appointed as a proxy holder if: (a) the person appointing the proxy holder is a corporation or a representative of a corporation appointed under Article12.5; (b) the Company has at the time of the meeting for which the proxy holder is to be appointed only one shareholder entitled to vote at the meeting; or (c) the shareholders present in person or by proxy at and entitled to vote at the meeting for which the proxy holder is to be appointed, by a resolution on which the proxy holder is not entitled to vote but in respect of which the proxy holder is to be counted in the quorum, permit the proxy holder to attend and vote at the meeting. 12.10 Deposit of Proxy.A proxy for a meeting of shareholders must: (a) be received at the registered office of the Company or at any other place specified, in the notice calling the meeting, for the receipt of proxies, at least the number of business days specified in the notice, or if no number of days is specified, two business days before the day set for the holding of the meeting; or (b) unless the notice provides otherwise, be provided, at the meeting, to the chair of the meeting or to a person designated by the chair of the meeting. A proxy may be sent to the Company by written instrument, fax or any other method of transmitting legibly recorded messages. 12.11 Validity of Proxy Vote.A vote given in accordance with the terms of a proxy is valid notwithstanding the death or incapacity of the shareholder giving the proxy and despite the revocation of the proxy or the revocation of the authority under which the proxy is given, unless notice in writing of that death, incapacity or revocation is received: 12 (a) at the registered office of the Company, at any time up to and including the last business day before the day set for the holding of the meeting at which the proxy is to be used; or (b) by the chair of the meeting, before the vote is taken. 12.12 Form of Proxy.A proxy, whether for a specified meeting or otherwise, must be either in the following form or in any other form approved by the directors or the chair of the meeting: [Name of Company] (the “Company”) The undersigned, being a shareholder of the Company, hereby appoints [name] or, failing that person, [name], as proxy holder for the undersigned to attend, act and vote for and on behalf of the undersigned at the meeting of shareholders to be held on [month, day, year] and at any adjournment of that meeting. Number of shares in respect of which this proxy is given (if no number is specified, then this proxy is given in respect of all shares registered in the name of the shareholder): Signed this day of , . Signature of shareholder Name of shareholder—printed 12.13 Revocation of Proxy.Subject to Article12.14, every proxy may be revoked by an instrument in writing that is: (a) received at the registered office of the Company at any time up to and including the last business day before the day set for the holding of the meeting at which the proxy is to be used; or (b) provided, at the meeting, to the chair of the meeting. 12.14 Revocation of Proxy Must Be Signed.An instrument referred to in Article12.13 must be signed as follows: (a) if the shareholder for whom the proxy holder is appointed is an individual, the instrument must be signed by the shareholder or his or her legal personal representative or trustee in bankruptcy; or (b) if the shareholder for whom the proxy holder is appointed is a corporation, the instrument must be signed by the corporation or by a representative appointed for the corporation under Article12.5. 12.15 Production of Evidence of Authority to Vote.The chair of any meeting of shareholders may, but need not, inquire into the authority of any person to vote at the meeting and may, but need not, demand from that person production of evidence as to the existence of the authority to vote. PART13 DIRECTORS 13.1 Number of Directors.The number of directors, excluding additional directors appointed under Article14.8, is set at: 13 (a) if the Company is a public company, the greater of three and the most recently set of: (i) the number of directors set by ordinary resolution (whether or not previous notice of the resolution was given); and (ii) the number of directors set under Article14.4; (b) if the Company is not a public company, the most recently set of: (i) the number of directors set by ordinary resolution (whether or not previous notice of the resolution was given); and (ii) the number of directors set under Article14.4. 13.2Change in Number of Directors.If the number of directors is set under Articles13.1(a)(i)or 13.1(b)(i): (a) the shareholders may elect or appoint the directors needed to fill any vacancies in the board of directors up to that number; (b) if the shareholders do not elect or appoint the directors needed to fill any vacancies in the board of directors up to that number contemporaneously with the setting of that number, then the directors may appoint, or the shareholders may elect or appoint, directors to fill those vacancies. 13.3Directors’ Acts Valid Despite Vacancy.An act or proceeding of the directors is not invalid merely because fewer than the number of directors set or otherwise required under these Articlesis in office. 13.4Qualifications of Directors.A director is not required to hold a share in the capital of the Company as qualification for his or her office but must be qualified as required by the Business Corporations Act to become, act or continue to act as a director. 13.5Remuneration of Directors.The directors are entitled to the remuneration for acting as directors, if any, as the directors may from time to time determine.If the directors so decide, the remuneration of the directors, if any, will be determined by the shareholders.That remuneration may be in addition to any salary or other remuneration paid to any officer or employee of the Company as such, who is also a director. 13.6Reimbursement of Expenses of Directors.The Company must reimburse each director for the reasonable expenses that he or she may incur in his or her capacity as director in and about the business of the Company. 13.7Special Remuneration for Directors.If any director performs any professional or other services for the Company that in the opinion of the directors are outside the ordinary duties of a director, or if any director is otherwise specially occupied in or about the Company’s business, he or she may be paid remuneration fixed by the directors, or, at the option of that director, fixed by ordinary resolution, and such remuneration may be either in addition to, or in substitution for, any other remuneration that he or she may be entitled to receive. 13.8Gratuity, Pension or Allowance on Retirement of Director.Unless otherwise determined by ordinary resolution, the directors may authorize the Company to pay a gratuity or pension or allowance on retirement to any director who has held any salaried office or place of profit with the Company or to his or her spouse or dependants and may make contributions to any fund and pay premiums for the purchase or provision of any such gratuity, pension or allowance. PART14 ELECTION AND REMOVAL OF DIRECTORS 14.1Election at Annual General Meeting.At every annual general meeting and in every unanimous resolution contemplated by Article10.2: 14 (a) the shareholders entitled to vote at the annual general meeting for the election of directors must elect, or in the unanimous resolution appoint, a board of directors consisting of the number of directors for the time being set under these Articles; and (b) all the directors cease to hold office immediately before the election or appointment of directors under paragraph(a), but are eligible for re-election or re-appointment. 14.2Consent to be a Director.No election, appointment or designation of an individual as a director is valid unless: (a) that individual consents to be a director in the manner provided for in the Business Corporations Act; or (b) that individual is elected or appointed at a meeting at which the individual is present and the individual does not refuse, at the meeting, to be a director. 14.3Failure to Elect or Appoint Directors.If: (a) the Company fails to hold an annual general meeting, and all the shareholders who are entitled to vote at an annual general meeting fail to pass the unanimous resolution contemplated by Article10.2, on or before the date by which the annual general meeting is required to be held under the Business Corporations Act; or (b) the shareholders fail, at the annual general meeting or in the unanimous resolution contemplated by Article10.2, to elect or appoint any directors; then each director then in office continues to hold office until the earlier of: (c) the date on which his or her successor is elected or appointed; and (d) the date on which he or she otherwise ceases to hold office under the Business Corporations Act or these Articles. 14.4Places of Retiring Directors Not Filled.If, at any meeting of shareholders at which there should be an election of directors, the places of any of the retiring directors are not filled by that election, those retiring directors who are not re-elected and who are asked by the newly elected directors to continue in office will, if willing to do so, continue in office to complete the number of directors for the time being set pursuant to these Articlesuntil further new directors are elected at a meeting of shareholders convened for that purpose.If any such election or continuance of directors does not result in the election or continuance of the number of directors for the time being set pursuant to these Articles, the number of directors of the Company is deemed to be set at the number of directors actually elected or continued in office. 14.5Directors MayFill Casual Vacancies.Any casual vacancy occurring in the board of directors may be filled by the directors. 14.6Remaining Directors Power to Act.The directors may act notwithstanding any vacancy in the board of directors, but if the Company has fewer directors in office than the number set pursuant to these Articlesas the quorum of directors, the directors may only act for the purpose of appointing directors up to that number or of summoning a meeting of shareholders for the purpose of filling any vacancies on the board of directors or, subject to the Business Corporations Act, for any other purpose. 14.7Shareholders MayFill Vacancies.If the Company has no directors or fewer directors in office than the number set pursuant to these Articlesas the quorum of directors, the shareholders may elect or appoint directors to fill any vacancies on the board of directors. 15 14.8Additional Directors.Notwithstanding Articles13.1 and 13.2, between annual general meetings or unanimous resolutions contemplated by Article10.2, the directors may appoint one or more additional directors, but the number of additional directors appointed under this Article14.8 must not at any time exceed: (a) one-third of the number of first directors, if, at the time of the appointments, one or more of the first directors have not yet completed their first term of office; or (b) in any other case, one-third of the number of the current directors who were elected or appointed as directors other than under this Article14.8. Any director so appointed ceases to hold office immediately before the next election or appointment of directors under Article14.1(a), but is eligible for re-election or re-appointment. 14.9Ceasing to be a Director.A director ceases to be a director when: (a) the term of office of the director expires; (b) the director dies; (c) the director resigns as a director by notice in writing provided to the Company or a lawyer for the Company; or (d) the director is removed from office pursuant to Articles14.10 or 14.11. 14.10Removal of Director by Shareholders.The Company may remove any director before the expiration of his or her term of office by special resolution.In that event, the shareholders may elect, or appoint by ordinary resolution, a director to fill the resulting vacancy.If the shareholders do not elect or appoint a director to fill the resulting vacancy contemporaneously with the removal, then the directors may appoint or the shareholders may elect, or appoint by ordinary resolution, a director to fill that vacancy. 14.11Removal of Director by Directors.The directors may remove any director before the expiration of his or her term of office if the director is convicted of an indictable offence, or if the director ceases to be qualified to act as a director of a company and does not promptly resign, and the directors may appoint a director to fill the resulting vacancy. PART15 POWERS AND DUTIES OF DIRECTORS 15.1Powers of Management.The directors must, subject to the Business Corporations Act and these Articles, manage or supervise the management of the business and affairs of the Company and have the authority to exercise all such powers of the Company as are not, by the Business Corporations Act or by these Articles, required to be exercised by the shareholders of the Company. 15.2Appointment of Attorney of Company.The directors exclusively may from time to time, by power of attorney or other instrument, under seal if so required by law, appoint any person to be the attorney of the Company for such purposes, and with such powers, authorities and discretions (not exceeding those vested in or exercisable by the directors under these Articlesand excepting the power to fill vacancies in the board of directors, to remove a director, to change the membership of, or fill vacancies in, any committee of the directors, to appoint or remove officers appointed by the directors and to declare dividends) and for such period, and with such remuneration and subject to such conditions as the directors may think fit.Any such power of attorney may contain such provisions for the protection or convenience of persons dealing with such attorney as the directors think fit.Any such attorney may be authorized by the directors to sub-delegate all or any of the powers, authorities and discretions for the time being vested in him or her. 16 PART16 DISCLOSURE OF INTEREST OF DIRECTORS 16.1Obligation to Account for Profits.A director or senior officer who holds a disclosable interest (as that term is used in the Business Corporations Act) in a contract or transaction into which the Company has entered or proposes to enter is liable to account to the Company for any profit that accrues to the director or senior officer under or as a result of the contract or transaction only if and to the extent provided in the Business Corporations Act. 16.2Restrictions on Voting by Reason of Interest.A director who holds a disclosable interest in a contract or transaction into which the Company has entered or proposes to enter is not entitled to vote on any directors’ resolution to approve that contract or transaction, unless all the directors have a disclosable interest in that contract or transaction, in which case any or all of those directors may vote on such resolution. 16.3Interested Director Counted in Quorum.A director who holds a disclosable interest in a contract or transaction into which the Company has entered or proposes to enter and who is present at the meeting of directors at which the contract or transaction is considered for approval may be counted in the quorum at the meeting whether or not the director votes on any or all of the resolutions considered at the meeting. 16.4Disclosure of Conflict of Interest or Property.A director or senior officer who holds any office or possesses any property, right or interest that could result, directly or indirectly, in the creation of a duty or interest that materially conflicts with that individual’s duty or interest as a director or senior officer, must disclose the nature and extent of the conflict as required by the Business Corporations Act. 16.5Director Holding Other Office in the Company.A director may hold any office or place of profit with the Company, other than the office of auditor of the Company, in addition to his or her office of director for the period and on the terms (as to remuneration or otherwise) that the directors may determine. 16.6No Disqualification.No director or intended director is disqualified by his or her office from contracting with the Company either with regard to the holding of any office or place of profit the director holds with the Company or as vendor, purchaser or otherwise, and no contract or transaction entered into by or on behalf of the Company in which a director is in any way interested is liable to be voided for that reason. 16.7Professional Services by Director or Officer.Subject to the Business Corporations Act, a director or officer, or any person in which a director or officer has an interest, may act in a professional capacity for the Company, except as auditor of the Company, and the director or officer or such person is entitled to remuneration for professional services as if that director or officer were not a director or officer. 16.8Director or Officer in Other Corporations.A director or officer may be or become a director, officer or employee of, or otherwise interested in, any person in which the Company may be interested as a shareholder or otherwise, and, subject to the Business Corporations Act, the director or officer is not accountable to the Company for any remuneration or other benefits received by him or her as director, officer or employee of, or from his or her interest in, such other person. PART17 PROCEEDINGS OF DIRECTORS 17.1Meetings of Directors.The directors may meet together for the conduct of business, adjourn and otherwise regulate their meetings as they think fit, and meetings of the board held at regular intervals may be held at the place, at the time and on the notice, if any, that the board may by resolution from time to time determine. 17.2Voting at Meetings.Questions arising at any meeting of directors are to be decided by a majority of votes and, in the case of an equality of votes, the chair of the meeting does not have a second or casting vote. 17.3Chair of Meetings.Meetings of directors are to be chaired by: 17 (a) the chair of the board, if any; (b) in the absence of the chair of the board, the president, if any, if the president is a director; or (c) any other director chosen by the directors if: (i) neither the chair of the board nor the president, if a director, is present at the meeting within 15 minutes after the time set for holding the meeting; (ii) neither the chair of the board nor the president, if a director, is willing to chair the meeting; or (iii) the chair of the board and the president, if a director, have advised the secretary, if any, or any other director, that they will not be present at the meeting. 17.4Meetings by Telephone or Other Communications Medium.A director may participate in a meeting of the directors or of any committee of the directors in person or by telephone or other communications medium if all directors participating in the meeting, whether in person or by telephone or other communications medium, are able to communicate with each other.A director who participates in a meeting in a manner contemplated by this Article17.4 is deemed for all purposes of the Business Corporations Act and these Articlesto be present at the meeting and to have agreed to participate in that manner. 17.5Calling of Meetings.A director may, and the secretary or an assistant secretary, if any, on the request of a director must, call a meeting of the directors at any time. 17.6Notice of Meetings.Other than for meetings held at regular intervals as determined by the directors pursuant to Article17.1, reasonable notice of each meeting of the directors, specifying the place, day and time of that meeting must be given to each of the directors by any method set out in Article23.1 or orally or by telephone. 17.7When Notice Not Required.It is not necessary to give notice of a meeting of the directors to a director if: (a) the meeting is to be held immediately following a meeting of shareholders at which that director was elected or appointed or is the meeting of the directors at which that director is appointed; or (b) the director has waived notice of the meeting. 17.8Meeting Valid Despite Failure to Give Notice.The accidental omission to give notice of any meeting of directors to any director, or the non-receipt of any notice by any director, does not invalidate any proceedings at that meeting. 17.9Waiver of Notice of Meetings.Any director may file with the Company a document signed by the director waiving notice of any past, present or future meeting of the directors and may at any time withdraw that waiver with respect to meetings of the directors held after that withdrawal.After sending a waiver with respect to all future meetings of the directors, and until that waiver is withdrawn, no notice of any meeting of the directors need be given to that director and all meetings of the directors so held are deemed not to be improperly called or constituted by reason of notice not having been given to such director. 17.10Quorum.The quorum necessary for the transaction of the business of the directors may be set by the directors and, if not so set, is deemed to be set at a majority of the directors or, if the number of directors is set at one, is deemed to be set at one director, and that director may constitute a meeting. 17.11Validity of Acts Where Appointment Defective.Subject to the Business Corporations Act, an act of a director or officer is not invalid merely because of an irregularity in the election or appointment or a defect in the qualification of that director or officer. 18 17.12Consent Resolutions in Writing.A resolution of the directors or of any committee of the directors consented to in writing by all of the directors entitled to vote on it, whether by signed document, fax, email or any other method of transmitting legibly recorded messages, is as valid and effective as if it had been passed at a meeting of the directors or of the committee of the directors duly called and held.Such resolution may be in two or more counterparts which together are deemed to constitute one resolution in writing.A resolution passed in that manner is effective on the date stated in the resolution or, if no date is stated in the resolution, on the latest date stated on any counterpart.A resolution of the directors or of any committee of the directors passed in accordance with this Article17.12 is deemed to be a proceeding at a meeting of directors or of the committee of the directors and to be as valid and effective as if it had been passed at a meeting of the directors or of the committee of the directors that satisfies all the requirements of the Business Corporations Act and all the requirements of these Articlesrelating to meetings of the directors or of a committee of the directors. PART18 EXECUTIVE AND OTHER COMMITTEES 18.1Appointment and Powers of Executive Committee.The directors may, by resolution, appoint an executive committee consisting of the director or directors that they consider appropriate, and this committee has, during the intervals between meetings of the board of directors, all of the directors’ powers, except: (a) the power to fill vacancies in the board of directors; (b) the power to remove a director; (c) the power to change the membership of, or fill vacancies in, any committee of the directors; and (d) such other powers, if any, as may be set out in the resolution or any subsequent directors’ resolution. 18.2Appointment and Powers of Other Committees.The directors may, by resolution, (a) appoint one or more committees (other than the executive committee) consisting of the director or directors that they consider appropriate; (b) delegate to a committee appointed under paragraph (a)any of the directors’ powers, except: (i) the power to fill vacancies in the board of directors; (ii) the power to remove a director; (iii) the power to change the membership of, or fill vacancies in, any committee of the board, and (iv) the power to appoint or remove officers appointed by the board; and (c) make any delegation referred to in paragraph (b)subject to the conditions set out in the resolution. 18.3Obligations of Committee.Any committee appointed under Articles18.1 or 18.2, in the exercise of the powers delegated to it, must (a) conform to any rules that may from time to time be imposed on it by the directors; and (b) report every act or thing done in exercise of those powers as the directors may require. 18.4Powers of Board.The directors may, at any time, with respect to a committee appointed under Articles18.1 or 18.2: 19 (a) revoke or alter the authority given to a committee, or override a decision made by a committee, except as to acts done before such revocation, alteration or overriding; (b) terminate the appointment of, or change the membership of, a committee; and (c) fill vacancies on a committee. 18.5Committee Meetings.Subject to Article18.3(a) and unless the directors otherwise provide in the resolution appointing the committee or in any subsequent resolution, with respect to a committee appointed under Articles18.1 or 18.2: (a) the committee may meet and adjourn as it thinks proper; (b) the committee may elect a chair of its meetings but, if no chair of the meeting is elected, or if at any meeting the chair of the meeting is not present within 15 minutes after the time set for holding the meeting, the directors present who are members of the committee may choose one of their number to chair the meeting; (c) a majority of the members of a directors’ committee constitutes a quorum of the committee; and (d) questions arising at any meeting of the committee are determined by a majority of votes of the members present, and in case of an equality of votes, the chair of the meeting has no second or casting vote. PART19 OFFICERS 19.1Appointment of Officers.The directors may, from time to time, appoint such officers, if any, as the directors determine, and the directors may, at any time, terminate any such appointment. 19.2Functions, Duties and Powers of Officers.The directors may, for each officer: (a) determine the functions and duties of the officer; (b) entrust to and confer on the officer any of the powers exercisable by the directors on such terms and conditions and with such restrictions as the directors think fit; and (c) revoke, withdraw, alter or vary all or any of the functions, duties and powers of the officer. 19.3Qualifications.No officer may be appointed unless that officer is qualified in accordance with the Business Corporations Act.One person may hold more than one position as an officer of the Company.Any officer need not be a director. 19.4Remuneration.All appointments of officers are to be made on the terms and conditions and at the remuneration (whether by way of salary, fee, commission, participation in profits or otherwise) that the directors think fit and are subject to termination at the pleasure of the directors, and an officer may in addition to such remuneration be entitled to receive, after he or she ceases to hold such office or leaves the employment of the Company, a pension or gratuity. PART20 INDEMNIFICATION 20.1Definitions.In this Part20: 20 (a) “eligible penalty” means a judgment, penalty or fine awarded or imposed in, or an amount paid in settlement of, an eligible proceeding; (b) “eligible proceeding” means a legal proceeding or investigative action, whether current, threatened, pending or completed, in which a director, former director of the Company or an affiliate of the Company (an “eligible party”) or any of the heirs and legal personal representatives of the eligible party, by reason of the eligible party being or having been a director of the Company or an affiliate of the Company: (i) is or may be joined as a party; or (ii) is or may be liable for or in respect of a judgment, penalty or fine in, or expenses related to, the proceeding; (c) “expenses” has the meaning set out in the Business Corporations Act. 20.2Mandatory Indemnification of Directors and Former Directors.Subject to the Business Corporations Act, the Company must indemnify and advance expenses of a director or former director of the Company and his or her heirs and legal personal representatives against all eligible penalties to which such person is or may be liable, and the Company must, after the final disposition of an eligible proceeding, pay the expenses actually and reasonably incurred by such person in respect of that proceeding.Each director is deemed to have contracted with the Company on the terms of the indemnity contained in this Article20.2. 20.3Indemnification of Other Persons.Subject to any restrictions in the Business Corporations Act, the Company may indemnify any person. 20.4Non-Compliance with Business Corporations Act.The failure of a director or former director of the Company to comply with the Business Corporations Act or these Articlesdoes not invalidate any indemnity to which he or she is entitled under this Part. 20.5Company MayPurchase Insurance.The Company may purchase and maintain insurance for the benefit of any person (or his or her heirs or legal personal representatives) who: (a) is or was a director, officer, employee or agent of the Company; (b) is or was a director, officer, employee or agent of a corporation at a time when the corporation is or was an affiliate of the Company; (c) at the request of the Company, is or was a director, officer, employee or agent of a corporation or of a partnership, trust, joint venture or other unincorporated entity; (d) at the request of the Company, holds or held a position equivalent to that of a director or officer of a partnership, trust, joint venture or other unincorporated entity; against any liability incurred by him or her as such director, officer, employee or agent or person who holds or held such equivalent position. PART21 DIVIDENDS 21.1Payment of Dividends Subject to Special Rights.The provisions of this Part21 are subject to the rights, if any, of shareholders holding shares with special rights as to dividends. 21.2Declaration of Dividends.Subject to the Business Corporations Act, the directors may from time to time declare and authorize payment of such dividends as they may deem advisable. 21 21.3No Notice Required.The directors need not give notice to any shareholder of any declaration under Article21.2. 21.4Record Date.The directors may set a date as the record date for the purpose of determining shareholders entitled to receive payment of a dividend.The record date must not precede the date on which the dividend is to be paid by more than two months.If no record date is set, the record date is 5 p.m. on the date on which the directors pass the resolution declaring the dividend. 21.5Manner of Paying Dividend.A resolution declaring a dividend may direct payment of the dividend wholly or partly by the distribution of specific assets or of paid up shares or of bonds, debentures or other securities of the Company, or in any one or more of those ways. 21.6Settlement of Difficulties.If any difficulty arises in regard to a distribution under Article21.5, the directors may settle the difficulty as they deem advisable, and, in particular, may: (a) set the value for distribution of specific assets; (b) determine that cash payments in substitution for all or any part of the specific assets to which any shareholders are entitled may be made to any shareholders on the basis of the value so fixed in order to adjust the rights of all parties; and (c) vest any such specific assets in trustees for the persons entitled to the dividend. 21.7When Dividend Payable.Any dividend may be made payable on such date as is fixed by the directors. 21.8Dividends to be Paid in Accordance with Number of Shares.All dividends on shares of any class or series of shares must be declared and paid according to the number of such shares held. 21.9Receipt by Joint Shareholders.If several persons are joint shareholders of any share, any one of them may give an effective receipt for any dividend, bonus or other money payable in respect of the share. 21.10Dividend Bears No Interest.No dividend bears interest against the Company. 21.11Fractional Dividends.If a dividend to which a shareholder is entitled includes a fraction of the smallest monetary unit of the currency of the dividend, that fraction may be disregarded in making payment of the dividend and that payment represents full payment of the dividend. 21.12Payment of Dividends.Any dividend or other distribution payable in cash in respect of shares may be paid by cheque, made payable to the order of the person to whom it is sent, and mailed to the address of the shareholder, or in the case of joint shareholders, to the address of the joint shareholder who is first named on the central securities register, or to the person and to the address the shareholder or joint shareholders may direct in writing.The mailing of such cheque will, to the extent of the sum represented by the cheque (plus the amount of the tax required by law to be deducted), discharge all liability for the dividend unless such cheque is not paid on presentation or the amount of tax so deducted is not paid to the appropriate taxing authority. 21.13Capitalization of Surplus.Notwithstanding anything contained in these Articles, the directors may from time to time capitalize any surplus of the Company and may from time to time issue, as fully paid, shares or any bonds, debentures or other securities of the Company as a dividend representing the surplus or any part of the surplus. 22 PART22 DOCUMENTS, RECORDS AND REPORTS 22.1Recording of Financial Affairs.The directors must cause adequate accounting records to be kept to record properly the financial affairs and condition of the Company and to comply with the provisions of the Business Corporations Act. 22.2Inspection of Accounting Records.Unless the directors determine otherwise, or unless otherwise determined by ordinary resolution, no shareholder of the Company is entitled to inspect or obtain a copy of any accounting records of the Company. 22.3Remuneration of Auditors.The remuneration of the auditors, if any, shall be set by the directors regardless of whether the auditor is appointed by the shareholders, by the directors or otherwise.For greater certainty, the directors may delegate to the audit committee or other committee the power to set the remuneration of the auditors. PART23 NOTICES 23.1Method of Giving Notice.Unless the Business Corporations Act or these Articlesprovides otherwise, a notice, statement, report or other record required or permitted by the Business Corporations Act or these Articlesto be sent by or to a person may be sent by any one of the following methods: (a) mail addressed to the person at the applicable address for that person as follows: (i) for a record mailed to a shareholder, the shareholder’s registered address; (ii) for a record mailed to a director or officer, the prescribed address for mailing shown for the director or officer in the records kept by the Company or the mailing address provided by the recipient for the sending of that record or records of that class; (iii) in any other case, the mailing address of the intended recipient; (b) delivery at the applicable address for that person as follows, addressed to the person: (i) for a record delivered to a shareholder, the shareholder’s registered address; (ii) for a record delivered to a director or officer, the prescribed address for delivery shown for the director or officer in the records kept by the Company or the delivery address provided by the recipient for the sending of that record or records of that class; (iii) in any other case, the delivery address of the intended recipient; (c) sending the record by fax to the fax number provided by the intended recipient for the sending of that record or records of that class; (d) sending the record, or a reference providing the intended recipient with immediate access to the record, by electronic communication to an address provided by the intended recipient for the sending of that record or records of that class; (e) sending the record by any method of transmitting legibly recorded messages, including without limitation by digital medium, magnetic medium, optical medium, mechanical reproduction or graphic imaging, to an address provided by the intended recipient for the sending of that record or records of that class; or 23 (f) physical delivery to the intended recipient. 23.2Deemed Receipt.A record that is mailed to a person by ordinary mail to the applicable address for that person referred to in Article23.1 is deemed to be received by the person to whom it was mailed on the day, Saturdays, Sundays and holidays excepted, following the date of mailing.Any demand, notice or other communication given by personal delivery will be conclusively deemed to have been given on the day of actual delivery thereof and, if given by electronic communication, on the day of transmittal thereof if given during statutory business hours on the day which statutory business hours next occur if not given during such hours on any day. 23.3Certificate of Sending.A certificate signed by the secretary, if any, or other officer of the Company or of any other corporation acting in that behalf for the Company stating that a notice, statement, report or other record was addressed as required by Article23.1, prepaid and mailed or otherwise sent as permitted by Article23.1 is conclusive evidence of that fact. 23.4Notice to Joint Shareholders.A notice, statement, report or other record may be provided by the Company to the joint shareholders of a share by providing the notice to the joint shareholder first named in the central securities register in respect of the share. 23.5Notice to Trustees.A notice, statement, report or other record may be provided by the Company to the persons entitled to a share in consequence of the death, bankruptcy or incapacity of a shareholder by: (a) mailing the record, addressed to them: (i) by name, by the title of the legal personal representative of the deceased or incapacitated shareholder, by the title of trustee of the bankrupt shareholder or by any similar description; and (ii) at the address, if any, supplied to the Company for that purpose by the persons claiming to be so entitled; or (b) if an address referred to in paragraph (a)(ii)has not been supplied to the Company, by giving the notice in a manner in which it might have been given if the death, bankruptcy or incapacity had not occurred. PART24 SEAL 24.1Who MayAttest Seal.Except as provided in Articles24.2 and 24.3, the Company’s seal, if any, must not be impressed on any record except when that impression is attested by the signature or signatures of: (a) any two directors; (b) any officer, together with any director; (c) if the Company only has one director, that director; or (d) any one or more directors or officers or persons as may be determined by resolution of the directors. 24.2Sealing Copies.For the purpose of certifying under seal a certificate of incumbency of the directors or officers of the Company or a true copy of any resolution or other document, despite Article24.1, the impression of the seal may be attested by the signature of any director or officer. 24 24.3Mechanical Reproduction of Seal.The directors may authorize the seal to be impressed by third parties on share certificates or bonds, debentures or other securities of the Company as they may determine appropriate from time to time.To enable the seal to be impressed on any share certificates or bonds, debentures or other securities of the Company, whether in definitive or interim form, on which facsimiles of any of the signatures of the directors or officers of the Company are, in accordance with the Business Corporations Act or these Articles, printed or otherwise mechanically reproduced, there may be delivered to the person employed to engrave, lithograph or print such definitive or interim share certificates or bonds, debentures or other securities one or more unmounted dies reproducing the seal and the chair of the board or any senior officer together with the secretary, treasurer, secretary-treasurer, an assistant secretary, an assistant treasurer or an assistant secretary-treasurer may in writing authorize such person to cause the seal to be impressed on such definitive or interim share certificates or bonds, debentures or other securities by the use of such dies. Share certificates or bonds, debentures or other securities to which the seal has been so impressed are for all purposes deemed to be under and to bear the seal impressed on them. PART25 PROHIBITIONS 25.1Definitions.In this Part25: (a) “designated security” means: (i) a voting security of the Company; (ii) a security of the Company that is not a debt security and that carries a residual right to participate in the earnings of the Company or, on the liquidation or winding up of the Company, in its assets; or (iii) a security of the Company convertible, directly or indirectly, into a security described in paragraph (a)or (b); (b) “security” has the meaning assigned in the Securities Act (British Columbia); (c) “voting security” means a security of the Company that: (i) is not a debt security, and (ii) carries a voting right either under all circumstances or under some circumstances that have occurred and are continuing. 25.2Application.Article25.3 does not apply to the Company if and for so long as it is a public company or a pre-existing reporting company which has the Statutory Reporting Company Provisions as part of its Articlesor to which the Statutory Reporting Company Provisions apply. 25.3Consent Required for Transfer of Shares or Designated Securities.No share or designated security may be sold, transferred or otherwise disposed of without the consent of the directors and the directors are not required to give any reason for refusing to consent to any such sale, transfer or other disposition. PART26 SPECIAL RIGHTS AND RESTRICTIONS ATTACHED TO THE COMMON SHARES 26.1Voting.The holders of the Common shares shall be entitled to receive notice of and to attend and vote at all meetings of shareholders of the Company except meetings of the holders of another class of shares.Each Common share shall entitle the holder thereof to one vote. 25 26.2Dividends. Subject to the preferences accorded to the holders of the Preferred shares, the holders of the Common shares shall be entitled to receive such dividends as may be declared thereon by the board of directors of the Company from time to time. 26.3Dissolution. In the event of the liquidation, dissolution or winding-up of the Company, whether voluntary or involuntary, the holders of the Common shares shall be entitled to receive pro rata all of the assets remaining for distribution after payment to the holders of the Preferred shares, in accordance with preference on liquidation, dissolution or winding-up accorded to the holders of the Preferred shares. PART27 SPECIAL RIGHTS AND RESTRICTIONS ATTACHED TO THE PREFERRED SHARES 27.1Issuable in Series.The Preferred shares may include one or more series of shares and, subject to the Business Corporations Act, the directors may, by resolution, if none of the shares of any particular series are issued, alter the Articlesof the Company and authorize the alteration of the Notice of Articlesof the Company, as the case may be, to do one or more of: (a) determine the maximum number of shares of that series that the Company is authorize to issue, determine that there is no such maximum number, or alter any such determination; (b) create an identifying name by which the shares of that series may be identified, or alter any such identifying name; and (c) attach special rights and restrictions to the shares of that series, or alter any such special rights or restrictions. Dated October21, 2010. Full Name and Signature of Incorporator FMD SERVICE (B.C.) INC. Per: /s/ Georald Ingborg Authorized Signatory See Part28 added October26, 2010 26 PART28 SPECIAL RIGHTS AND RESTRICTIONS ATTACHED TO THE FIRST SERIES OF PREFERRED SHARES [Amended and Restated as of November4, 2010] 28.1Definitions In this Part28, the following terms shall have the following meanings unless the context otherwise requires: “Applicable Number of Common shares” is the number being the product of the total number of issued Common shares, calculated on a fully diluted basis, (assuming the full exercise of any over-allotment option granted by the Company pursuant to the Company’s Initial Public Offering of Common shares) as at the Conversion Time, multiplied by the fraction1/39, rounded down to the next whole number; “Business Day” means any day other than a Saturday, Sunday or statutory or civic holiday in the Province of British Columbia; “Conversion Time” means the time immediately following completion of the Company’s initial public offering of Common shares and the completion of the acquisition of the Snowfield and Brucejack mineral projects from Silver Standard Resources Inc.; “First Series of Preferred shares” means the Series A Preferred shares in the capital of the Company; “Liquidation Distribution” means a distribution of assets of the Company among its shareholders arising on the liquidation, dissolution or winding-up of the Company, whether voluntary or involuntary, or any other distribution of the assets or property of the Company among its shareholders for the purpose of winding-up its affairs; “Redemption Amount” with respect to any Series A Preferred share means the sum of $1,500,000.00, or such other amount for which a Series A Preferred share is issued; “Redemption Price” with respect to any Series A Preferred share means the Redemption Amount of such share, together with all declared but unpaid dividends thereon; “Retraction Date” means the Business Day specified in the Retraction Notice on which the Series A Preferred shares referred to in such Retraction Notice are to be redeemed, or such earlier or later date as may be agreed in writing between the Company and the holder of the Series A Preferred shares to be redeemed; and “Retraction Notice” means a notice in writing given by a holder of Series A Preferred shares to the Company pursuant to Section28.4(a)specifying that the holder wishes to have the Company redeem the Series A Preferred shares held by such holder which are referred to in such notice. 28.2Non-Cumulative Dividends The holders of the Series A Preferred shares shall be entitled to receive and the Company shall pay thereon, in each financial year of the Company, non-cumulative dividends as the directors may, in their discretion from time to time declare.The directors may, in their discretion, declare dividends on the Series A Preferred shares without at the same time declaring dividends on any other class or series of shares of the Company.No dividends on the Common shares shall be declared or paid at any time when there are outstanding declared but unpaid dividends on the Series A Preferred shares. 28.3 Priority on Winding-Up In the event of any Liquidation Distribution, each holder of a Series A Preferred share shall be entitled to receive from the assets and property of the Company in respect of each Series A Preferred share held, before any amount shall be paid or any property or assets of the Company distributed to the holders of any Common shares or to the holders of any shares of any other class or series ranking junior to the Series A Preferred shares in connection with such Liquidation Distribution, a sum equivalent to the Redemption Price at the date of such Liquidation Distribution in respect of each such share.After payment to a holder of Series A Preferred shares of the amount so payable to such holder as provided for herein, such holder shall not be entitled, as such, to share further in any distribution of the assets or property of the Company. 27 28.4 Retraction at Option of Holder (a) Retraction Any holder of Series A Preferred shares shall be entitled at any time and from time to time to require the Company to redeem any Series A Preferred shares registered in the name of such holder on the books of the Company by tendering to the Company at its registered office a share certificate or certificates representing the Series A Preferred shares which the registered holder desires to have the Company redeem, together with a Retraction Notice specifying: (i) that the registered holder desires to have all, or if not all, a specified number of, the Series A Preferred shares represented by such certificate or certificates redeemed by the Company; and (ii) the Retraction Date, which day must be a Business Day, on which such Series A Preferred shares are to be redeemed. The Retraction Notice shall be given to the Company at least 10 Business Days prior to the Retraction Date specified therein, provided that the Company may at any time waive in writing the requirement that a Retraction Notice be given to it in connection with the redemption of any Series A Preferred shares held by a holder or that it be given at least 10 Business Days prior to the Retraction Date. (b) Obligation of Company to Redeem Upon receipt of the share certificate or share certificates representing the Series A Preferred shares which the registered holder thereof desires to have the Company redeem, together with the Retraction Notice (unless the requirement for the same has been waived in accordance with Subsection 28.4(a), the Company shall, subject to applicable law and to the rights, privileges, restrictions and conditions attaching to the any class or series of shares of the Company ranking prior to the Series A Preferred shares, on the Retraction Date, redeem such Series A Preferred shares by paying to such registered holder an amount per share equal to the Redemption Price of each Series A Preferred share being redeemed. (c) Payment of Redemption Price The Company shall pay the Redemption Price of the Series A Preferred shares being redeemed by cheque payable at par at any branch of the Company’s bankers for the time being in Canada.Payment may also be made in such other manner as may be agreed upon in writing by the Company and the holder.If payment of the Redemption Price is made on the Retraction Date for the Series A Preferred shares to be redeemed, such Series A Preferred shares shall be redeemed on the Retraction Date and from and after the Retraction Date such shares shall cease to be entitled to dividends and the holder thereof shall not be entitled to exercise any of the rights of a holder of Series A Preferred shares in respect thereof.If payment of the Redemption Price is not so made, the rights of a holder of such Series A Preferred shares shall remain unaffected and such shares shall not be redeemed.If part only of the Series A Preferred shares represented by any certificate are redeemed, a new certificate for the balance of such shares shall be issued at the expense of the Company. (d) Procedure if Redemption Prohibited If the Company is prohibited by applicable law or by the rights, privileges, restrictions and conditions attaching to any class of shares of the Company ranking prior to the Series A Preferred shares, from redeeming on the Retraction Date all Series A Preferred shares represented by certificates duly presented and surrendered to the Company for redemption which the holder thereof desires to have redeemed on the Retraction Date, it will redeem such number thereof as the directors determine the Company is then permitted to redeem, rounded to the next lower multiple of shares. The Series A Preferred shares to be redeemed shall be selected as nearly as may be pro rata from among the holders of Series A Preferred shares who have tendered Series A Preferred shares for redemption, according to the number of Series A Preferred shares tendered by each such holder (disregarding fractions).Such holders shall continue to hold, and be entitled to exercise all of the rights of a shareholder in respect of, the Series A Preferred shares not so redeemed.On the last Business Day of each fiscal quarter thereafter, if it is then permitted to do so, the Company shall redeem such number of such Series A Preferred shares not theretofore redeemed or withdrawn, calculated and selected pro rata from among the holders of the Series A Preferred shares who have tendered and not withdrawn their Series A Preferred shares for redemption, on the same basis as on the original Retraction Date, as the directors determine the Company is permitted to redeem on such date, until all such Series A Preferred shares have been so redeemed. Payment of the Redemption Price for such Series A Preferred shares redeemed shall be made in the manner set forth in Subsection 28.4 (c).If the directors have acted in good faith in making any of the determinations referred to in this Subsection 28.4 (d)as to the number of Series A Preferred shares which the Company is permitted at any time to redeem, the directors and the Company shall have no liability in the event that any such determination proves inaccurate. (e) Withdrawal of Retraction Notice A holder of a Series A Preferred share duly presented and surrendered to the Company for redemption pursuant to a Retraction Notice may, at any time before such share is redeemed, by written notice, advise the Company that the holder no longer desires such share to be redeemed and require the Company to return to the holder a certificate representing such share.Upon receipt of such written notice, the Company shall promptly send to such holder a certificate for such Series A Preferred share and thereupon the Company shall cease to have any obligation to redeem such share hereunder, unless such share is again tendered for redemption by the holder in accordance with the provisions of Subsection 28.4 (a). 28 28.5 Voting The Series A Preferred shares shall not be entitled to vote. 28.6 Conversion of Series A Preferred shares All Series A Preferred shares shall, at the Conversion Time, be automatically converted to the Applicable Number of Common shares and any Series A Preferred share registered in the name of such holder on the books of the Company shall be deemed cancelled and each share certificate or certificates representing the Series A Preferred shares so converted shall cease to represent any First Series Preferred shares, and the Company shall be deemed to have issued to such registered holder the Applicable Number of Common shares for each Series A Preferred share so converted and shall issue and deliver to such holder a share certificate representing such issued Common shares. 29
